Citation Nr: 0406865	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  91-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of hemorrhagic fever.

2.  Entitlement to an increased (compensable) rating for 
residuals of a concussion.

3.  Entitlement to an increased (compensable) rating for 
residuals of pulmonary tuberculosis.

4.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling from March 24, 1989 to March 19, 1997, and 
rated as 50 percent disabling for the period beginning March 
20, 1997.


REPRESENTATION

Appellant represented by:	Steven F. Nardizzi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1954.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1989 decision by the RO that 
granted service connection for PTSD and assigned a 10 percent 
rating for the disability.  The rating action also denied 
increased ratings for hemorrhagic fever, residuals of a 
concussion, and chronic inactive pulmonary tuberculosis.  
Service connection was also denied for deafness.  The RO 
determined that the veteran was not entitled to a monetary 
compensation benefits for tuberculosis.  

This case was previously before the Board in February 1992, 
March 1994, and May 1996 and was remanded to the RO for 
further development.  A September 1997 Board decision denied 
special monthly compensation for completely arrested 
pulmonary tuberculosis, and remanded the remaining issues for 
further development.  A July 2001 rating decision granted 
service connection for hearing loss and tinnitus.  As a 
result, these issues are no longer in appellate status.  The 
July 2001 rating decision also granted a 30 percent rating 
for PTSD for the period beginning March 20, 1997.

The Board Member who conducted the September 1996 hearing is 
no longer employed at the Board.  In August 2002, the veteran 
waived his right to have another hearing.

In December 2002, the Board remanded the additional issue of 
entitlement to a total disability rating due to individual 
unemployability (TDIU) for the issuance of a SOC pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999).  It does not 
appear that the RO has had the opportunity to issue this SOC 
as the veteran's claims file was not available.  The RO is 
referred to the Board's instructions contained within the 
decision of December 2002.      

In December 2002, the Board denied claims for increased 
ratings for the service-connected hemorrhagic fever, 
residuals of a concussion, residuals of pulmonary 
tuberculosis, and a higher initial rating for PTSD prior to 
March 20, 1997.  Entitlement to a rating of 50 percent for 
PTSD was granted from March 20 1997.  The RO implemented the 
Board's grant within an April 2003 rating action. 

The veteran filed a timely appeal of the Board's December 
2002 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In July 2003, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's attorney filed a joint motion to vacate the Board's 
decision and to remand this matter for development and 
readjudication in light of the Court's decision in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Court granted the 
joint motion in August 2003, vacating and remanding the case 
to the Board.  The Board's decision to grant the veteran a 50 
percent evaluation for his PTSD was specifically excluded 
from this decision.  Thus, the issue before the Board at this 
time is entitlement to a higher initial disability rating for 
PTSD, rated as 10 percent disabling from March 24, 1989 to 
March 19, 1997, and rated as 50 percent disabling for the 
period beginning March 20, 1997.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

Notification of the Veterans Claims Assistance Act of 2000 
(VCAA) was provided to the veteran within a July 2001 
communication from the RO to the veteran.  Further, this case 
has been remanded to the RO on four separate occasions.  That 
notwithstanding, based on the July 2003 joint motion (which 
had the opportunity to review both the July 2001 
communication and the prior remands), the Board finds that it 
must remand this case to the RO in order to satisfy the 
recent requirements of the Court.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After providing 
the required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims appealed.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the 
claims; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if 
any, to be provided by the claimant; and 
(4) a request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to these claims. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to additional legal authority 
considered, and all clear reasons and 
bases for the RO's determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




